Case 19-00596   Doc 59   Filed 12/28/20 Entered 12/28/20 16:15:09   Desc Main
                           Document     Page 1 of 4
Case 19-00596   Doc 59   Filed 12/28/20 Entered 12/28/20 16:15:09   Desc Main
                           Document     Page 2 of 4
Case 19-00596   Doc 59   Filed 12/28/20 Entered 12/28/20 16:15:09   Desc Main
                           Document     Page 3 of 4
Case 19-00596   Doc 59   Filed 12/28/20 Entered 12/28/20 16:15:09   Desc Main
                           Document     Page 4 of 4
